 1   Gregory J. Kuykendall, Bar # 012508
     Amy P. Knight, Bar # 031374
 2   KUYKENDALL & ASSOCIATES
 3   531 S Convent Avenue
     Tucson, AZ 85701
 4   (520) 792-8033
 5   greg@kuykendall-law.com
     amyknight@kuykendall-law.com
 6   Pro Bono Attorneys for Defendant Scott Daniel Warren
 7
 8                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF ARIZONA
 9
10   United States of America,                   )
                                                 )   No.CR-18-00223-001-TUC-RCC(BPV)
11
                   Plaintiff,                    )
12                                               )   NOTICE OF SUPPLEMENTAL
     vs.                                         )   AUTHORTIY RE MOTION FOR
13                                               )   DISCOVERY INTO SELECTIVE
14   SCOTT DANIEL WARREN,                        )   ENFORCEMENT
                                                 )
15                 Defendant.                    )
16                                               )

17          On August 23, 2018, Defendant filed a Motion for Discovery Into Selective
18
     Enforcement (Doc. 113). The Government filed a response (Doc. 123) and Defendant
19
20   filed a reply (Doc. 126). The Court held oral argument on October 16, 2018.

21          It has just come to undersigned counsel’s attention that on October 15, 2018, the
22
     Ninth Circuit issued its opinion in United States v. Sellers, No. 16-50061, 2018 U.S. App.
23
     LEXIS 28902, establishing for the first time a standard in the Ninth Circuit for discovery
24
25   in selective enforcement claims. A copy of the opinion is attached to this notice.
26
27
28
 1          In Sellers, the defendant sought discovery for a selective enforcement claim

 2   concerning the actions of the Bureau of Alcohol, Tobacco, Firearms and Explosives. The
 3
     Ninth Circuit explained:
 4
 5          To succeed on his selective enforcement claim, Sellers must show that the
            enforcement had a discriminatory effect and was motivated by a
 6          discriminatory purpose. He is unlikely to meet this demanding standard
            without information that only the government has. Sellers can obtain this
 7
            information through discovery if he makes a threshold showing. We must
 8          decide what that showing is. We hold that in these stash house reverse-sting
            cases, claims of selective enforcement are governed by a less rigorous
 9
            standard than that applied to claims of selective prosecution under United
10          States v. Armstrong, 517 U.S. 456 (1996).
11   Sellers, Slip Op. at 4. The Court went on to say that it would not adopt the
12
     Armstrong standard for selective enforcement claims because “the same
13
14   presumption of regularity and deference to prosecutorial decision-making policy

15   concerns do not apply in the selective enforcement context.” Slip Op. at 10. The
16
     Court explained that “Asking a defendant claiming selective enforcement to prove
17
18   who could have been targeted by an informant, but was not, or who the ATF could

19   have investigated, but did not, is asking him to prove a negative; there is simply no
20
     statistical record for a defendant to point to.” Slip Op. at 10-11 (emphasis
21
     original). It stated it would “join the Third and Seventh Circuits and hold that
22
23   Armstrong’s rigorous discovery standard for selective prosecution cases does not
24   apply strictly to discovery requests in selective enforcement claims like Sellers’s.”
25
     Slip Op. at 14. Instead, defendants only need have “something more than mere
26
27   speculation to be entitled to discovery, [and] what that something looks like will

28   vary from case to case.” Slip Op. at 14 (emphasis original).


                                                  2
 1          This new authority is directly relevant to the argument in Defendant’s

 2   initial brief (Doc. 113) at 11-15 (arguing that in the absence of Ninth Circuit
 3
     authority, the Court should adopt the Third and Seventh Circuit standard) and in
 4
 5   his Reply Brief (Doc. 126) at 2 (explaining that Armstrong is inapplicable because

 6   it was based on special status of prosecutors and is often impossible to satisfy in
 7
     selective enforcement cases).
 8
            In addition, at the October 16, 2018 hearing, the Court inquired whether
 9
10   evidence existed that Ajo field agents, rather than just the Border Patrol Tucson
11   sector leadership, had knowledge of the embarrassing report and video in advance
12
     of establishing surveillance on The Barn. The defense has just identified such
13
14   information, obtained via Freedom of Information Act request from the Pima

15   County Sheriff’s Department, of which they were not previously aware. The
16
     evidence, also attached to this notice, consists of an email from Fernando Grijalva,
17
18   Patrol Agent in Charge at the Ajo Border Patrol Station, to individuals at the Pima

19   County Sheriff’s Office and the National Park Service, advising them of the report
20
     release and attaching a copy in a section labeled “UPDATE as of 0900 hrs
21
     1/17/2018.” The email is dated Wednesday, January 17, 2018 10:34 AM.
22
23   RESPECTFULLY SUBMITTED this 17th day of October, 2018.
24                                              By /s/ Amy P. Knight
25                                              Gregory J. Kuykendall
                                                Amy P. Knight
26                                              531 S Convent Avenue
27                                              Tucson, AZ 85701
                                                Attorneys for Defendant Scott
28                                                            Daniel Warren


                                                  3
 1
                                   CERTIFICATE OF SERVICE
 2
 3          I certify that on October 17th, 2018, I electronically transmitted a PDF version of
     this document to the Clerk of Court using the CM/ECF System for filing and for
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
            Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
 6          Anna R. Wright, Esq. (email: anna.wright@usdoj.gov)
            United States Attorney’s Office
 7
            405 W. Congress, Suite 4800
 8          Tucson, AZ 85701
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  4
